Dissenting Opinion by
Judge Mencer:
I respectfully dissent.
I do not conclude that the failure of a state employee to receive a general salary increase due to an Executive Board resolution fixing an applicable maximum annual salary is a “personnel action” within the meaning of Section 905.1 of the Civil Service Act, Act of August 5, 1941, P. L. 752, as amended, 71 P.S. §741.905a. We recognized in Corder v. Civil Service Commission, 2 Pa. Commonwealth Ct. 462, 279 A. 2d 368 (1971), that Section 905.1 was a protection against discriminatory personnel action suffered by an employee and motivated by non-merit factors. Here no discriminatory personnel action occurred as to Philip W. Amos and I would not remove from the Commonwealth the right to determine the maximum compensation to be paid to its employees for their respective services.